UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6637


DAVE ANDRAE TAYLOR,

                Plaintiff – Appellant,

          v.

CITY OF FARMVILLE; FARMVILLE POLICE DEPARTMENT; FARMVILLE
SHERIFF DEPARTMENT; STATE OF VIRGINIA; PRINCE EDWARD
COUNTY; OFFICE OF THE COMMONWEALTH ATTORNEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:09-cv-00963-AJT-IDD)


Submitted:   September 22, 2011              Decided:    October 4, 2011


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dave Andrae Taylor appeals the district court’s order

dismissing    his   complaint    filed       pursuant    to    42   U.S.C.   § 1983

(2006).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.       Taylor        v.      City     of      Farmville,       No.

1:09-cv-00963-AJT-IDD (E.D. Va. May 3, 2011).                    We dispense with

oral     argument   because    the    facts    and     legal     contentions      are

adequately    presented   in    the    materials        before      the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                        2